Citation Nr: 0112436	
Decision Date: 05/01/01    Archive Date: 05/09/01

DOCKET NO.  00-12 095A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for hepatitis C.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The appellant is a combat-wounded and decorated veteran of 
the Vietnam War; he served on active duty in the United 
States Marine Corps from September 1966 to September 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating action of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the U. S. 
Court of Appeals for Veterans Claims (the Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In particular, the veteran's service medical records appear 
to be incomplete.  Throughout the current appeal, the veteran 
has contended that he incurred hepatitis C as a result of 
blood transfusions which he was given in service for 
treatment for the multiple gunshot wounds that he sustained 
in combat with enemy forces in Vietnam.  In this regard, the 
Board notes that review of the claims folder indicates that 
service connection has been granted for residuals of a 
gunshot wound to the right buttock with retained bullet in 
the lumbar area (20 percent, effective from September 1968) 
and for residuals of a gunshot wound to the left thigh 
(10 percent, effective from September 1968).  

According to the service medical records which have been 
obtained and associated with the claims folder, the August 
1968 discharge examination noted the presence of two scars on 
the veteran's left thigh.  Furthermore, x-rays taken at this 
separation evaluation demonstrated the presence of a bullet 
in the soft tissue on the right side of the veteran's spine.  
However, records of the actual treatment that the veteran 
received for his in-service gunshot wounds have not been 
obtained.  The Board acknowledges that the RO has made some 
attempts to obtain these missing service medical records.  
However, in view of the passage of the VCAA, the Board 
believes that another attempt should be made to procure any 
available previously unobtained service medical records.  

Further review of the claims folder indicates that the 
veteran has received treatment at various VA medical 
facilities since his discharge from active military duty.  
Specifically, he has received treatment at the VA Medical 
Center (VAMC) in Birmingham, Alabama; the VAMC in Tampa, 
Florida; the Pensacola VA Clinic; and the Orlando Outpatient 
Clinic.  Significantly, it appears, from a review of the 
record, that all of the veteran's post-service VA medical 
treatment records have not been obtained and associated with 
the veteran's claims folder.  

Consequently, the Board believes that, on remand, an attempt 
should be made to obtain copies of all previously unobtained 
service medical records (particularly those reports 
reflecting treatment for the veteran's gunshot wounds, if 
available) as well as copies of all previously unobtained 
reports of post-service treatment that the veteran has 
received at the VAMC in Birmingham, Alabama; the VAMC in 
Tampa, Florida; the Pensacola VA Clinic; and the Orlando 
Outpatient Clinic since his separation from service.  See 
Simington v. Brown, 9 Vet. App. 334 (1996) (per curiam) 
(stipulating that VA is deemed to have constructive knowledge 
of any documents "within the Secretary's control" and that 
any such documents relevant to the issue under consideration 
must be included in the record on appeal).  See also Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992) (regarding records 
in constructive possession of VA).

Also included in the claims folder are copies of a July 1999 
letter in which a VA physician explained that he had reviewed 
the veteran's chart as well as his past medical history.  In 
addition, the physician expressed his opinion that the 
veteran's "hepatitis C exposure could be related back to the 
blood transfusion received in 1967."  The physician stated 
that other high risk factors causing hepatitis C include 
intravenous drug use and tattoos but that, because the 
veteran denied ever having taken such drugs or ever having 
gotten a tattoo, by process of elimination, the veteran's 
blood transfusion is the most likely cause of the infection.  

Significantly, however, the physician also explained that the 
drinking of alcohol can cause hepatitis C by lowering the 
liver's function to fight off infections and by, thus, making 
the liver susceptible to infections.  In addition, the 
physician noted that the veteran had admitted to having drunk 
alcohol in the past and to continuing to drink alcohol.  

Moreover, the Board notes that the physician stated that the 
veteran's hepatitis C "could be" related to, or "probably" 
was caused by, the veteran's in-service blood transfusion but 
that he could not make a more definite association.  In view 
of this fact, as well as the recent passage of the VCAA, the 
Board concludes that, on remand, the veteran should be 
accorded a VA examination by an appropriate specialist to 
determine the nature, severity, and etiology of his 
hepatitis C.  On this point, the Board notes that a VBA Fast 
Letter issued in September 1999 provides additional and 
detailed instructions regarding the proper development and 
adjudication of claims seeking entitlement to service 
connection for hepatitis.  See VBA Fast Letter 99-94 (Sept. 
28, 1999).  As to the facts in this case, it appears from the 
instructions set forth in Fast Letter 99-94 that further 
specialized testing involving the EIA (enzyme immunoassay) 
and RIBA (recombinant immunoblot assay) tests should be 
performed; this is so because the veteran has clearly tested 
positive for the hepatitis C virus, but what is unclear is 
whether he has chronic hepatitis C.  Further medical 
examination and test study as contemplated by Fast Letter 99-
94 should resolve this matter.

In order to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to his claim, and 
to ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  In particular, the RO should request 
that the National Personnel Records 
Center (NPRC), or other appropriate 
sources, conduct a search for all service 
medical from the veteran's period of 
active military duty.  All such 
available, previously unobtained records 
should be associated with the veteran's 
claims folder.  
3.  In addition, the RO should furnish 
the veteran the appropriate release of 
information forms in order to obtain 
copies of records of VA, private, and 
military treatment that he has received 
for hepatitis C since his discharge from 
active military duty.  Copies of all such 
available, previously unobtained records 
should be associated with the veteran's 
claims folder.  

4.  Regardless of the veteran's response, 
the RO should specifically request the 
VAMC in Birmingham, Alabama; the VAMC in 
Tampa, Florida; the Pensacola VA Clinic; 
and the Orlando Outpatient Clinic to 
furnish copies of records of treatment 
that the veteran has received there since 
his separation from active military duty.  
Copies of all such available, previously 
unobtained records should be associated 
with the veteran's claims folder.  

5.  Where efforts to obtain service and 
post-service records are unsuccessful, the 
RO should document these attempts and make 
such documentation part of the claims 
file.  The veteran should be informed of 
such negative results.  38 C.F.R. § 3.159 
(2000).  

6.  Thereafter, the veteran should be 
accorded a VA examination by an 
appropriate specialist to determine the 
nature, severity, and etiology of his 
hepatitis C.  The claims folder, this 
remand, and any documents procured 
pursuant to this remand, should be made 
available to the examiner for review in 
conjunction with the examination.  All 
indicated tests and studies should be 
accomplished.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings.  In conjunction 
with a thorough review of the evidence in 
the claims folder, all relevant clinical 
examination findings, and special 
diagnostic testing, which must include 
serology and liver function tests, and 
the EIA and RIBA tests, the specialist 
should identify the type of hepatitis the 
veteran has and whether it can be 
classified as chronic hepatitis based on 
the tests results.  The specialist should 
also provide an opinion addressing 
whether it is at least as likely as not 
that any current or existing disability 
resulting from hepatitis is related to, 
or was caused by, any blood transfusions 
that he may have received during his 
active military duty as treatment for the 
multiple gunshot wounds that he sustained 
during combat with enemy forces in 
Vietnam, based on a complete review of 
the service medical records and all post 
service medical evidence.  Detailed 
reasons and bases for all diagnoses and 
opinions reached should be provided.  The 
reports of this medical examination, 
including all specialized test studies, 
should thereafter be associated with the 
claims folder.

7.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the report of the 
examination undertaken.  If this report 
does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000).  

8.  The RO should then readjudicate on 
the merits the issue of entitlement to 
service connection for hepatitis C.  As 
noted above, the RO should also refer to 
VBA Fast Letter 99-94 for additional 
instructions and guidance regarding the 
proper development and adjudication of 
this claim.  The RO should consider 
carefully and with heighten mindfulness 
the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b).  The RO should 
also accord due consideration to 38 
U.S.C.A. § 1154(b) as it impacts the 
adjudication of this combat-veteran's 
appeal.  If the evidence is not in 
equipoise the RO should explain why.  See 
Cartwright v. Derwinski, 2 Vet. App. 24, 
26 (1991).  Additionally, in the event 
that a complete set of the veteran's 
service medical records are not obtained, 
the RO's readjudication of this claim 
should be in accord with its heightened 
responsibility to explain its reasons and 
bases and to consider the benefit of the 
doubt rule in line with the Court's 
decision in O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


